MEMORANDUM2
Robert Batke appeals the district court’s order revoking his supervised release and sentencing him to nine months of imprisonment followed by one year of supervised release. Batke’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record. Batke has not filed a pro se supplemental brief. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Counsel identifies one potential issue, whether the district court abused its discretion by imposing an additional term of supervised release after the defendant had served his sentence upon revocation. We agree that this issue does not provide an arguable basis for appeal because the district court was authorized under 18 U.S.C. § 3583(h) to impose a new term of supervised release. See United States v. Cade, 236 F.3d 463, 465-66 (9th Cir.2000).
Our examination of counsel’s brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no other issues for review. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.